DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclennan (2009/0052107).
In re Claim 6, Maclennan teaches a method of optimizing the magnitude of current being supplied to a 25provided solenoid (paragraph 4) during pick or hold or both pick and hold operations of the provided solenoid (paragraph 58) wherein a microprocessor (48, paragraph 45) is provided and populated with a look-up table comprising various solenoid current/time curves (paragraphs 50-58) and wherein firmware is provided that includes a self-calibration routine that accommodates a variety of solenoid coil impedances (paragraphs 52-53 and 58), said method comprising the steps of:{3926932: } 19SE094.94882US2
providing a switching circuit (60, paragraph 45) containing a current-sensor (64, paragraph 45);
measuring a current through said provided solenoid at a selected measurement time (paragraphs 49-50);5
comparing said measured current at said selected measurement time to said solenoid current/time curves in said look-up table (paragraph 50, 52-53, and 58-59);
selecting a particular current/time curve from said look-up table that best fits said measured current thereby determining a solenoid coil type (paragraphs 52-53);
from the selected current/time curve, determining a required duty ratio to 10establish an optimum pick or hold, or pick and hold current for the provided solenoid (paragraph 45 teaches that the current delivered to the solenoid is pulse width modulated (i.e., the duty ratio of the pulses is modified);
 providing said optimum pick and hold current components to the solenoid (paragraph 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (2013/0305353) in view of Maclennan (2009/0052107) and Steele et al (7,683,604).
In re Claim 4, McMillian teaches a power control system for use with an electric lock mechanism (104) having an actuator (paragraph 18) wherein said coil of said actuator has particular coil impedance (paragraph 18 teaches that the actuator can be a solenoid which has an inherent coil impedance), said power control system comprising: 
a power supply (214) configured to output an output voltage having a drive current to the actuator (as seen in Figure 2, power supply 214 delivers a drive current to the actuator via driver 108); 
a credential device (102) powered by the power supply (paragraph 22), said credential device 10configured to signal said power supply to output the output voltage upon receiving an authorized access code (paragraphs 24, 25, and 28, when the credential device sends a code that can be authenticated it causes driver 216 to activate and signal the power supply 214 to output voltage to the actuator of the locking to device 104 to unlock the locking device);
an actuator driver (216, paragraph 28); 
and a microcontroller (208) configured to monitor and control said power supply (controls power supply via control of driver 216 (paragraph 28) and monitors power supply (paragraph 44)), said credential device (monitors inputs from interface 202 (paragraph 24) and controls indicator 204 (paragraph 33)), and the actuator (controls actuator via application of voltage via 216 (paragraph 28) and monitors actuator via monitor 222 (paragraph 33)), and control the actuator driver (paragraph 28), 15wherein the microcontroller selects a duty ratio to establish the drive current (paragraph 29).
McMillian does not specifically teach that the driver has a multiple-gain current sensing circuit, that the microcontroller monitors the actuator driver, or that the microcontroller is populated by a look-up table as claimed.
Maclennan teaches controlling a switch that comprises a solenoid (paragraph 4) including an electromagnetic coil 28 (paragraph 49).  Maclennan teaches utilizing a microcontroller 48 to activate the coil via a driver 62 and utilizes a current sensor 64 with the driver to provide feedback to the microcontroller (paragraph 45).  Maclennan further teaches that the microcontroller provides a test pulse to the coil for a period of time (paragraph 49-50) to determine the impedance and therefor type of coil present in the solenoid via a lookup table to determine the proper pull in and hold currents for said type of coil (paragraph 58).  
It would have been obvious to one having ordinary skill in the art before the effectively filed date of the invention to determine the type of coil present in the actuator of McMillian via a test pulse, current sensor, and lookup table as taught by Maclennan, since it would allow for the microcontroller of McMillian to deliver proper pull in and hold currents to the actuator in a more efficient manner. 
Maclennan teaches a current sensor 64, but does not specifically teach that the current sensor is a multiple-gain current sensor.
Steele teaches as seen in Figure 1 that a current sensor can be implemented as shunt resistor 6A connected to a comparator 9 and current source 11 via multiple gain resistors Rg1 and Rg2 to provide current feedback (col 1 lines 45-67).
It would have been obvious to one having ordinary skill in the art before the effectively filed date of the invention to implement the current sensor 64 of Maclennan as the current sensor as taught by Steele, since Steele teaches a known and concrete example of a current sensor capable of providing a current feedback signal.
In re Claim 5, McMillian teaches the actuator is a solenoid (paragraph 18) and that the drive current has a first pick current component and a second hold current component (paragraph 30) and Steele teaches that two gain resistors Rg1 and Rg2 are used.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836